            Case 2:20-cv-00034-RFB-DJA Document 19 Filed 06/11/21 Page 1 of 2




1    Michael Kind, Esq.
2    Nevada Bar No.: 13903
     Kind Law
3
     8860 South Maryland Parkway, Suite 106
4    Las Vegas, Nevada 89123
5    (702) 337-2322
     (702) 329-5881 (fax)
6
     mk@kindlaw.com
7    Attorney for Plaintiffs Eric R. Childers, Sunny Cockerline,
8    and Jessica Harris-Chalmers
9
                        UNITED STATES DISTRICT COURT
10
                             DISTRICT OF NEVADA
11
12    Eric R. Childers, et al,                     Case No.: 2:20-cv-00034-RFB-DJA
13                                                           2:20-cv-00035-RFB-DJA
                      Plaintiff,                             2:20-cv-00036-RFB-DJA
14
       v.
15
                                                Stipulation of dismissal of Portfolio
16    Portfolio Recovery Associates, LLC,       Recovery Associates, LLC with
17                                              prejudice

18                    Defendant.
19
            Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Eric R.
20
     Childers, Sunny Cockerline, Jessica Harris-Chalmers and Portfolio Recovery
21
     Associates, LLC stipulate to dismiss Plaintiffs’ claims against Portfolio Recovery
22
     Associates, LLC with prejudice.
23
     ///
24
     ///
25
     ///
26
27
     _____________________
     STIPULATION                             -1-
          Case 2:20-cv-00034-RFB-DJA Document 19 Filed 06/11/21 Page 2 of 2




1          Each party will bear its own costs, disbursements, and attorney fees.
2          Dated: June 1, 2021.
3
4    KIND LAW

5     /s/ Michael Kind            .
6    Michael Kind, Esq.
     8860 South Maryland Parkway, Suite 106
7    Las Vegas, Nevada 89123
8    Attorney for Plaintiff Eric R. Childers, Sunny Cockerline,
     and Jessica Harris-Chalmers
9
10   GORDON & REES, LLP
11
     /s/ Wing Wong            .
12   Wing Wong, Esq.
     Gordon & Rees, LLP
13
     300 South Fourth Street, Suite 1550
14   Las Vegas, Nevada 89101
15   Counsel for Portfolio Recovery Associates, LLC

16                                         IT IS SO ORDERED:
17
18                                         _______________________________
19                                         UNITES STATES DISTRICT JUDGE

20
                                           DATED:________________________
21
22
23
24
25
26
27
     _____________________
     STIPULATION                            -2-
